I concur in the judgment of the majority and I commend the trial court for its analysis of the duties of the finance director, vis-a-vis those of the city treasurer. The position of finance director wholly incorporates the duties of the city treasurer; the positions are, therefore, "inconsistent" as a matter of *Page 159 
law. Pursuant to Section 1-A, Article XIV of the charter, the position of city treasurer ceased to exist on January 1, 1992, the effective date of the charter government. Summary judgment was properly granted.
No action in quo warranto is needed to oust appellant from office. Pursuant to R.C. 2733.01(A), quo warranto is an action to be brought:
"Against a person who usurps, intrudes into, or unlawfully holds or exercises a public office, civil or military, or a franchise, within this state, or an office in a corporation created by the authority of this state."
As a matter of law, the Conneaut Charter has eliminated the office of the treasurer; therefore, appellant's discussion of quo warranto is inapposite.
In light of the foregoing, I concur in the judgment of the majority.